DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office action is responsive to an amendment filed August 12, 2022. Claims 9, 12, 19 & 21-24 are pending. Claims 9, 19 & 21-22 have been amended. Claims 1-8, 10-11, 13-18 & 25-26 have been canceled. 
Terminal Disclaimer
The terminal disclaimer filed on August 12, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,368,016 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 9, 12 & 19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 9, at lines 6-7, the limitations “the gravitational sensor” lack sufficient antecedent basis. 
In regards to claim 19, 
at line 6, the limitations “the gravitational sensor” lack sufficient antecedent basis; and,
at line 12, the limitations “the transducer” lack sufficient antecedent basis.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 9, 12 & 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chaudhari et al. (US 2010/0156653) (“Chaudhari” hereinafter).
In regards to claim 9, Chaudhari discloses an apparatus capable of detecting sleep disorders comprising: 
a housing 12; 
a dual-axis inclinometer 42 disposed within the housing 12 and capable of generating signals corresponding to a measurement of a position of a subject's head relative to an axis of gravity (see at least fig. 2 and par 0104 & 0170); 
a controller 74 disposed within the housinq 12 and responsive to the siqnals qenerated by the dual-axis inclinometer 42 (see at least par 0062 & 0065); and 
a transducer (18, 58) responsive to the signals generated by the dual-axis inclinometer 42 and configured to create stimulus detectable by the subject (see at least abstract; figs. 1-20; par 0035-0069);
the controller 74 further comprising: 
program logic to receive signals from the dual-axis inclinometer 42 corresponding to the position of the subject's head (see at least par 0104) relative to the axis of gravity (see at least par 0004, 0106 & 0126-0127), 
program logic to determine a pitch angle (i.e., forward-to-backward motion) of the subject's head (see at least par 0104) relative to the axis of gravity and to determine a roll angle (i.e., side-to-side) of the subject's head (see at least par 0104) relative to a horizontal axis orthogonal to the axis of gravity (see at least par 0039-0040), 
program logic to compare the determined pitch angle (i.e., forward-to-backward motion) and roll angle (i.e., side-to-side) to a predefined range of threshold pitch angles and predefined range of threshold roll angles (see at least par 0005-0006, 0012, 0035, 0037-0038 & 0061-0062, 0065 & 0091), and 
program loqic to cause the transducer (18, 58) to qenerate the stimulus when the determined pitch angle (i.e., forward-to-backward motion) and roll angle (i.e., side-to-side) of the subject's head lies within the predefined range of threshold pitch angles and the predefined range of threshold roll angles (see at least par 0074-0082). 
Chaudhari discloses an apparatus, as described above, that fails to explicitly teach an apparatus that fails to explicitly teach an apparatus wherein the predefined range of threshold roll angles extend between approximately 25° and 155° relative to a horizontal axis orthogonal to the axis of gravity and the predefined range of threshold pitch angles extend between approximately 25° and 155° relative to the axis of gravity. 
However, since Chaudhari discloses an apparatus wherein the predefined range of threshold roll angles relative to a horizontal axis orthogonal to the axis of gravity and the predefined range of threshold pitch angles relative to the axis of gravity are inputted or programmed by the user (see at least figs. 3 & 12-13 and par 0037 & 0091-0095), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the apparatus of Chaudhari wherein the predefined range of threshold roll angles extend between approximately 25° and 155° relative to a horizontal axis orthogonal to the axis of gravity and the predefined range of threshold pitch angles extend between approximately 25° and 155° relative to the axis of gravity as claimed in order to measure a position of interest of the head while the subject is in a functional position, such as may be required for demands of an activity of interest without also requiring a lengthy setup time, tethered connection to other equipment external to the subject or tedious manual measurements, and receiving immediate, real-time feedback, such as when a functional activity falls outside a tolerance or threshold (see at least abstract thereof).
	In regards to claim 12, Chaudhari et al. discloses the device of claim 9 wherein the transducer 18 generates an audible stimulus from buzzer 58 (see at least par 0054).
In regards to claim 19, Chaudhari et al. discloses a system for detecting and treating sleep disorders comprising:
A)    a housing 12 (see fig. 1);
B)    a dual-axis inclinometer 42 (see fig. 2) disposed within the housing capable of measuring a pitch angle (i.e., forward-to-backward motion) and a roll angle (i.e., side-to-side) of the subject’s head relative to an axis of gravity (see at least par 0039-0040, 0104 & 0170);
C)    circuitry 74 capable of:
receiving signals from the gravitational sensor corresponding to the position
of the subject’s head (see par 0104) relative to the axis of gravity (see at least par 0004, 0106 & 0126-0127);
determining a pitch angle (i.e., forward-to-backward motion) and a roll angle (i.e., side-to-side) of the subject’s head (see par 0104) relative to the axis of gravity (see at least par 0039-0040),
comparing the determined pitch angle (i.e., forward-to-backward motion) and roll angle (i.e., side-to-side) to a predefined range of threshold pitch angles and predefined range of threshold roll angles (see at least par 0005-0006, 0012, 0035, 0037-0038 & 0061-0062, 0065 & 0091), and
causing the transducer (18, 58) to generate the stimulus when the determined pitch angle and roll angle of the subject’s head lies within the predefined range of
threshold pitch angles and the predefined range of threshold roll angles (see at least par 0074-0082); and
D)    a transducer (18, 58) responsive to the sensor for creating a stimulus detectable by the subject (see at least abstract; figs. 1-20; par 0035-0069).
Chaudhari discloses a system, as described above, that fails to explicitly teach a system that fails to explicitly teach an apparatus wherein the predefined range of threshold roll angles extend between approximately 25° and 155° relative to a horizontal axis orthogonal to the axis of gravity and the predefined range of threshold pitch angles extend between approximately 25° and 155° relative to the axis of gravity. 
However, since Chaudhari discloses a system wherein the predefined range of threshold roll angles relative to a horizontal axis orthogonal to the axis of gravity and the predefined range of threshold pitch angles relative to the axis of gravity are inputted or programmed by the user (see at least figs. 3 & 12-13 and par 0037 & 0091-0095), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the system of Chaudhari wherein the predefined range of threshold roll angles extend between approximately 25° and 155° relative to a horizontal axis orthogonal to the axis of gravity and the predefined range of threshold pitch angles extend between approximately 25° and 155° relative to the axis of gravity as claimed in order to measure a position of interest of the head while the subject is in a functional position, such as may be required for demands of an activity of interest without also requiring a lengthy setup time, tethered connection to other equipment external to the subject or tedious manual measurements, and receiving immediate, real-time feedback, such as when a functional activity falls outside a tolerance or threshold (see at least abstract thereof).
Allowable Subject Matter
Claims 21-24 is/are allowed.
Response to Arguments
Applicant's arguments filed August 12, 2022 have been fully considered but they are not persuasive. Applicant contends that Chaudhari fails to teach, disclose or suggest either program logic or circuitry configured to cause transducer to generate the stimulus when the determined pitch angle and roll angle of the subject's head "wherein the predefined range of threshold roll angles extend between approximately 25° and 155° relative to a horizontal axis orthogonal to the axis of gravity and the predefined range of threshold pitch angles extend between approximately 25° and 155° relative to the axis of gravity" as now recited in amended claims 9 and 19. The Office respectfully traverses. For example, as explained supra, the apparatus or system of Chaudhari is clearly arranged and capable of being used with the claimed thresholds of between approximately 25° and 155° relative to a horizontal axis orthogonal to the axis of gravity or relative to the axis of gravity so long as such thresholds are inputted by the user or subject (see at least figs. 2 & 12-13) to measure a position of interest of the head while the subject is in a functional position (which may selectively include a sleeping position) such as may be required for demands of an activity of interest (which may selectively include sleeping) without also requiring a lengthy setup time, tethered connection to other equipment external to the subject or tedious manual measurements, and receiving immediate, real-time feedback, such as when a functional activity falls outside a tolerance or threshold (see at least abstract thereof).
In view of the foregoing, the rejections over Chaudhari is maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE T TOWA whose telephone number is (313)446-6655. The examiner can normally be reached Mon-Fri, 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RENE T TOWA/           Primary Examiner, Art Unit 3791